Title: From James Madison to Rufus King, 26 July 1802 (Abstract)
From: Madison, James
To: King, Rufus


26 July 1802, Department of State. “Agreeably to a suggestion in a letter from you to Mr Elias Vanderhorst, of the 5th January last, a copy of which he has forwarded to me, you will please to pay him the sum of Twelve pounds, sixteen shillings and ten pence, and charge it to your contingent account with the United States.”
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). 1 p. RC offered for sale in Parke-Bernet Catalogue No. 1064 (3 May 1949), item 339. A typescript of the RC supplied in 1959 by James G. King of New York, N.Y., indicates that it was received 13 Sept. JM also wrote to Vander Horst on 26 July to inform him that the money would be paid (DNA: RG 59, DL, vol. 14).



   
   See Vander Horst to JM, 12 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:464).


